i          i        i                                                                      i       i       i




                                  MEMORANDUM OPINION


                                           No. 04-09-00298-CR

                                         IN RE Jonathan MIMS

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 3, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 21, 2009, relator Jonathan Mims filed a petition for writ of mandamus, complaining

of the trial court’s failure to rule on his pro se pretrial petition for writ of habeas corpus. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial court

for which he is currently confined. A criminal defendant is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions

filed with regard to a criminal proceeding in which the defendant is represented by counsel. See




         … This proceeding arises out of Cause No. 2008-CR-7180, styled State v. Jonathan Mims, pending in the
           1

227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                       04-09-00298-CR

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining

to rule on relator’s pro se petition for writ of habeas corpus that relates directly to his confinement

based on the criminal proceeding pending in the trial court. Therefore, we conclude that relator has

not shown himself entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP .

P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                       PER CURIAM

DO NOT PUBLISH




                                                  -2-